Citation Nr: 0911724	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-40 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher initial disability rating than 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD) for the initial rating period from June 22, 
1998 to October 11, 2006.   
	
2.  Entitlement to an effective date earlier then October 11, 
2006 for the assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in June 2002, 
August 2003, and November 2006.

The June 2002 RO rating decision granted service connection 
for PTSD, and assigned an initial 30 percent disability 
rating, effective June 22, 1998, the date of the claim for 
service connection.  In June 2002, the Veteran entered a 
notice of disagreement with the initial rating assignment.  A 
November 2003 Decision Review Officer (DRO) decision then 
granted an initial 50 percent disability rating for PTSD for 
the entire initial rating period from June 22, 1998.  A 
statement of the case was issued on November 20, 2003.  In 
December 2003, the Veteran entered a timely substantive 
appeal on the issue of higher initial rating for PTSD.  

The issue of a higher initial rating in excess of 50 percent 
for the service-connected PTSD was remanded by the Board in 
May 2005.  In November 2006, while on remand, the RO issued a 
rating decision that assigned a higher initial disability 
rating for service-connected PTSD to 70 percent, effective 
for the period from October 11, 2006 (date of the VA 
examination).  In a November 2006 statement, the Veteran's 
representative indicated that the Veteran was satisfied with 
the 70 percent disability rating and, therefore, withdrew his 
appeal for a higher initial rating in excess of 70 percent 
for PTSD for the period from October 11, 2006.  Because the 
Veteran did not withdraw his appeal with regard to the 50 
percent initial rating assigned for the period prior to 
October 11, 2006, that remains the initial rating issue 
currently on appeal. 

An August 2003 rating decision denied a TDIU.  In October 
2003, the Veteran entered a notice of disagreement with the 
denial of TDIU.  A statement of the case was issued on 
November 20, 2003.  In December 2003, the Veteran entered a 
timely substantive appeal on the issue of entitlement to 
TDIU.  The issue of entitlement to TDIU was remanded by the 
Board in May 2005.  

A November 2006 RO rating decision during the remand granted 
a TDIU, and assigned an effective date for the TDIU of 
October 11, 2006 (date the Veteran met the combined rating 
criteria for TDIU).  In April 2007, the Veteran then filed a 
timely notice of disagreement with the October 11, 2006 
effective date assigned for the grant of TDIU.  A statement 
of the case was issued in October 2007.  In December 2007, 
the Veteran entered a timely substantive appeal on the issue 
of earlier effective date for TDIU.  


FINDINGS OF FACT

1.  For the initial rating period from June 22, 1998 to 
October 11, 2006, the service-connected PTSD more nearly 
approximated occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships.  

2.  The Veteran filed a claim for TDIU that was received on 
January 13, 2003. 

3.  Since January 13, 2002, a one year period prior to 
receipt of TDIU claim, the service-connected PTSD is shown to 
have precluded the Veteran from performing substantially 
gainful employment consistent with his educational and 
occupational background.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a higher initial disability rating of 70 percent 
for the service-connected PTSD, for the initial rating period 
from June 22, 1998 to October 11, 2006, have been met.  38 
U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.150(a), 3.151, 3.159, 3.400 (2008).

2.  The criteria for an earlier effective date of January 13, 
2002 for the grant of TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 3.400(o)(2), 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the Veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  
Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with these issues because of 
the favorable nature of the Board's decision.  

In this decision, the Board has found that, as a matter of 
law, the Veteran is not entitled to an earlier effective date 
for TDIU than the January 13, 2002 effective date granted.  
The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In 
cases such as this, VA is not required to address the duty to 
notify or assist a claimant.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board has considered the entire period of claim to see if 
the evidence warrants the assignment of different ratings for 
different periods of time during these claims a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119 (1999). 

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or an major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships. 

Initial Rating for PTSD

As explained above, the issue on appeal is entitlement to a 
higher initial disability rating than 50 percent for the 
service-connected PTSD for the initial rating period from 
June 22, 1998 to October 11, 2006.  The Veteran contends that 
a 70 percent disability rating should be assigned for the 
entire period of initial rating appeal from June 22, 1998 
(the date of receipt of service connection claim) to October 
11, 2006, the period from which he was granted a 70 percent 
disability rating. 

In this case, the evidence includes an October 1998 private 
evaluation that reflects that the Veteran had intrusive 
recollections of Vietnam, flashbacks, nightmares, avoidance, 
blunt affect, psychogenic amnesia, depression, and 
irritability.  He also had feelings of detachment, 
suspiciousness bordering on paranoia, difficulty falling 
asleep, and was hypervigilant.  The private examiner 
indicated that the Veteran demonstrated unresolved grief and 
sadness regarding Vietnam, used substances to treat himself, 
and was quite fragile psychiatrically.  The diagnosis was 
chronic, severe PTSD, and the examiner assigned a Global 
Assessment of Functioning (GAF) score of 40. 

A December 1998 Catholic Charity counseling report stated 
that the Veteran received 10 individual counseling sessions 
and 6 group counseling sessions.  He had regular nightmares, 
intrusive memories, and a tendency to isolate himself.  He 
was very uncomfortable around people and was very reluctant 
to make any types of social contact for a number of years.  
It was noted that the Veteran's past GAF score was 61 and he 
was assigned a present GAF score of 50.  

An April 1999 private consultation indicated that the Veteran 
had an odd non-verbal presence and at times stared straight 
ahead.  He was slow to respond and had certain antisocial 
traits.  He had a flat affect. 

A January 2001 private treatment note stated that the Veteran 
was on Depatoke.  He reported that he had 1 to 2 nightmares 
per week, flashbacks triggered by television images of war or 
smells, avoidance behavior, detachment, helplessness, and 
exaggerated startle response.  He also had a restricted range 
of affect but not a foreshortened sense of the future.  He 
had insomnia, irritability, anger, and recurrent distressing 
recollections that involved feelings of helplessness and 
horror.  His outbursts were moderated by his medications and 
he was hypervigilant and had an extreme startle response.

At the May 2002 VA examination it was noted that, since he 
increased his Depakote and Serazones his symptoms decreased, 
including nightmares, anger, and irritability.  He had 
nightmares, intrusive recollections, flashbacks, 
underproductive speech, and decreased spontaneity.  He was 
anxious, extremely solitary, had nightmares, and was 
hypervigilant.  In the past he had near suicide attempts; 
however, they never went that far.  On examination, speech 
was underproductive and showed decreased spontaneity.  He was 
prone to recurrent preoccupations of Vietnam War themes.  His 
short-term memory and concentration were intact; however, he 
stated that his concentration was disrupted by PTSD distress.  
His mood presented as depressed and his affect was 
constricted.  The VA examiner noted that the Veteran had 
marked social isolation with a tendency to avoid social 
contact.  He had the diminished ability to deprive pleasure 
from daily activities.  The VA examiner noted that there was 
evidence of marked detachment and estrangement from others 
with a restricted range of affect.  It was noted that the 
Veteran had a long history of episodes of anger, 
irritability, and rage; however, it was noted that the 
Veteran had an alcohol and substance abuse problem that 
fueled those symptoms.  

The May 2002 VA examiner indicated that the Veteran's PTSD 
was moderate; however, his symptoms presented with moderate 
to mostly severe impairment in social and occupational 
functioning.  It was also noted that the Veteran did not work 
and it was possible that if he did engage in work his 
symptoms would be exacerbated.  The VA examiner further 
stated that the Veteran had a moderate to severe impairment 
with regard to occupational functioning at the present time.  
It was noted that given the severity of the Veteran's 
symptoms he would have difficulty maintaining appropriate 
composure and control over his emotional reactions in work-
related situations, particularly with regard to authority 
figures.  It was noted that the Veteran recently experienced 
some increase in the stability and control over his symptoms; 
however, the VA examiner believed that it was tenuous and 
fragile at this time.  He stated that if this control 
continued the Veteran might be a candidate for a low stress 
job 1 to 2 years down the road; however, at this time he did 
not think it would be feasible for the Veteran and it would 
likely result in exacerbation of his symptoms.  The VA 
examiner assigned the Veteran a GAF score of 50. 

A  July 2003 VA examination report reflects no evidence the 
Veteran's symptoms significantly worsened since the May 2002 
VA examination.  There was some evidence of some mild 
improvement in some areas, particularly with regard to more 
generalized distress and anxiety; however, he continued to 
experience nightmares and intrusive recollections.  He 
continued to avoid crowds and was somewhat guarded 
emotionally and had trouble with intimate relationships. He 
was still hypervigilant and had an exaggerated startle 
response.  The July 2003 VA examiner stated that the 
Veteran's symptoms certainly caused him social and 
occupational disruption.  He diagnosed the Veteran with a 
chronic PTSD and assigned a GAF score of 55.  

An August 2003 VA treatment record assigned a GAF score of 
55.  At an October 2006 VA examination, the Veteran's PTSD 
symptoms were found to be similar to the above noted symptoms 
and that at that examination he had a GAF score of 46, which 
was a combined GAF score of PTSD and schizoaffective 
disorder.  

After a review of all the evidence of record, the Board finds 
that, for the initial rating period from June 22, 1998 to 
October 11, 2006, the service-connected PTSD more nearly 
approximated occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships, as required for a higher 
initial disability rating of 70 percent under Diagnostic Code 
9411.  38 C.F.R. § 4.130.  The VA examinations, treatment 
notes, and testimony showed that his service-connected 
disability picture tend to resemble occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  Many 
of the characteristic symptoms cited in the criteria are 
reported in the examinations, for example, inability to 
maintain effective relationships, impaired impulse control, 
difficulty in adapting to stressful circumstances, social 
impairment with family relations, judgment, thinking, and 
mood.  For these reasons, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the criteria for a 
higher initial disability rating of 70 percent for service-
connected PTSD for the initial rating period from June 22, 
1998 to October 11, 2006 have been met.  38 C.F.R. § 4.130.  

Though some of the evidence showed impairment within the 
criteria for the next higher rating of 100 percent, the Board 
finds that the PTSD symptomatology did not for any period 
more nearly approximate the criteria for total occupational 
and social impairment, that is, gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130. 



Earlier Effective Date for TDIU

As noted in the procedural history above, on January 13, 
2003, the Veteran filed a claim for TDIU.  A November 2006 RO 
rating decision granted a TDIU, effective October 11, 2006, 
the date a 70 percent disability rating for service-connected 
PTSD became effective.  The Veteran asserts that he should be 
granted an effective date earlier then October 11, 2006 for 
the assignment of a TDIU.  

The effective date for TDIU is governed by the effective date 
provisions for increased ratings of 38 C.F.R. § 3.400(o).  
See Hurd v. West , 13 Vet. App. 449 (2000) (Court applied 38 
U.S.C.A. § 5110(b)(2), which applies to increased rating 
claims, to a TDIU claim).  The applicable effective date 
statute and regulations provide that the proper effective 
date for TDIU is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

The Board notes that herein above, the Veteran was granted a 
70 percent initial disability rating for his service-
connected PTSD, effective June 22, 1998, and that he had no 
other service-connected disabilities; therefore, from June 
22, 1998, he meets the combined percentage rating criteria 
for TDIU under 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the 
applicable criteria, a TDIU may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Before a TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or non-service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The question 
in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Although the 70 percent rating for TDIU is now effective from 
June 22, 1998, the Veteran did not file a claim for TDIU 
until January 13, 2003.  For this reason, the Board will 
review the period of TDIU claim from January 13, 2002, one 
year prior to the January 13, 2003 receipt of TDIU claim, to 
determine if entitlement to TDIU arose during this period.  

The evidence includes the Veteran's reports of having last 
been gainfully employed in 1984.  The evidence cited above 
reflects that by January 2002 the Veteran's PTSD 
symptomatology had already included intrusive recollections, 
flashbacks, nightmares, avoidance, blunt or flat affect, 
psychogenic amnesia, depression, irritability, feelings of 
detachment, sleep difficulty, hypervigilance, discomfort with 
social contacts and antisocial traits, with outbursts.

A May 2002 VA examiner's opinion is that, if the Veteran did 
work, it could possibly exacerbate his PTSD symptoms; that 
the Veteran would 
have difficulty maintaining appropriate composure and control 
over his emotional reactions in work-related situations, 
particularly with regard to authority figures; and it was not 
feasible at that time for the Veteran to work because work 
would likely result in exacerbation of his PTSD symptoms.  

In July 2003, the VA examiner noted that the Veteran's PTSD 
symptoms would likely be exacerbated unless he found 
employment that was not competitive, high stress, or high 
responsibility.  The July 2003 VA examiner opined that the 
Veteran's symptoms certainly caused him social and 
occupational disruption.  The VA examiner noted that the 
Veteran would have mild to moderate problems in terms of 
competitive employment and any high stress or high 
responsibility work would be somewhat difficult for the 
Veteran and would exacerbate his symptoms.    

After a review of the evidence, the Board finds that, since 
January 13, 2002, a one year period prior to receipt of TDIU 
claim, the service-connected PTSD is shown to have precluded 
the Veteran from performing substantially gainful employment 
consistent with his educational and occupational background.  
The Board accordingly finds that the service-connected PTSD 
rendered him unemployable and, therefore, a TDIU should be 
granted effective January 13, 2002, the date one year prior 
to receipt of TDIU claim.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

In this case, because January 13, 2002, which is the date one 
year prior to receipt of the Veteran's January 13, 2003 TDIU 
claim, is the earliest effective date provided by the 
controlling effective date statute and regulation, there is 
no legal basis for granting an earlier effective date than 
January 13, 2002.  For these reasons, the Board finds that 
the criteria for an earlier effective date of January 13, 
2002, but no earlier, for the grant of TDIU, have been met.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 


ORDER

A higher initial disability rating of 70 percent for the 
service-connected PTSD, for the initial rating period from 
June 22, 1998 to October 11, 2006, is granted.    
	
An effective date of January 13, 2002 for the assignment of a 
TDIU is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


